DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021, has been entered.
Claims 1-6, 8-15, 17, 19-24 and 26-28 are currently pending in the application.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10-15 and 17 claim a “concentrated liquid of the beverage…”  However, the only reference to a “concentrate” in the specification and claims as originally filed is at [0136] where the composition is taught in various forms including a concentrated liquid.  The “composition” is understood to be the sweetener composition that is subsequently included in foods and beverages, not the beverage itself, based on [0135] where it is stated that “In the food or beverage in which the composition of the present invention is blended,”.  That is, it is the “composition” which is concentrated, not the food or beverage.  Therefore, claims 10-15 and 17 are not considered to have written description support.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-15, 17, 19-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Abelyan et al. (US 2011/0091600).
Regarding claims 1-3 and 19-21, Abelyan et al. teach foods and beverages comprising natural sugars in combination with rebaudioside D [0177-0178, 0209].  Sodium containing compounds are further taught to be present in combination with the rebaudioside D [0179, 0185, 0206].  Specific examples teach methods of preparing foods and beverages comprising adding various combinations of rebaudioside D, natural sugar and sodium containing compounds to “raw materials” to provide foods and beverages (e.g., Examples 2, 3 and 7).
Abelyan et al. do not specifically teach the foods or beverages meeting the inequalities as claimed.  However, where Abelyan et al. teach foods and beverages comprising rebaudioside D in combination with natural sugars and sodium compounds as claimed, and where Abelyan et al. teach that one of ordinary skill can readily discern the appropriate amount of sweetener to put in a sweetened composition depending on the type of composition and its desired sweetness [0211], the claimed foods and beverages, and methods of making, where the food or beverage comprises a natural sweetener, rebaudioside D and sodium compound are considered to be obvious over the prior art.
Regarding the caloric content in claims 1, 5, 9, 19, 23 and 27, Abelyan et al. do not specifically report the caloric content in the foods or beverages according to their invention.  However, they do teach foods and beverages according to their invention as having low, reduced, or zero calories (e.g., [0019, 0099, 0209]).  Therefore, it would have been obvious to have provided the food or beverage in which the sweetener composition is included with a caloric content of less than 50 Kcal/ml or less than 25 Kcal/ml to meet the instant claims as rebaudioside D in combination with natural sugars was known to be included in foods and beverages having no or low calories as taught by Abelyan et al.
Regarding the sodium content of claims 1, 4, 19, and 22, where Abelyan et al. teach sodium compounds as claimed for inclusion in a sweetener composition comprising rebaudioside D, the claimed amount of sodium is not considered to represent an unobvious contribution over the prior art.  Rather, one of ordinary skill would have been able to have determined the amount of sodium to be included in the foods or beverages through no more than routine experimentation with the reasonable expectation that a suitable sweetening composition, and, in turn, suitably sweetened food or beverage would have been provided.
Regarding claims 6, 15, 24 and 28, Abelyan et al. teach natural sugars for combination with rebaudioside D including glucose, sucrose, fructose, maltose, oligosaccharides, psicose, allose, lactose, tagatose, isomerized sugars and combinations thereof [0177-0178].  Therefore, given that all of the claimed natural sugars were taught by Abelyan et al. for combination with rebaudioside D in sweetener compositions to be included in foods and beverages, the claimed natural sugars are obvious over the prior art.
Regarding claims 8, 17 and 26, Abelyan et al. teach that the rebaudioside D of their invention can be combined with sodium salts of gluconic acid (i.e., sodium gluconate) [0179].  Sodium may also be present in the sweetener composition as an organic acid salt additive such as sodium lactate, sodium alginate, sodium ascorbate [0185], and as an inorganic salt such as sodium chloride, sodium sulfate, sodium carbonate, and sodium bicarbonate.  Abelyan et al. also teach that sodium alginate and sodium gluconate are “sweet taste improving agents” [0206].
Therefore, as sodium compounds as claimed are known to be combined with rebaudioside D in sweetener compositions to be included in foods and beverages, it would have been obvious to have selected a sodium compound as claimed where the compounds are taught for the very same purpose by the prior art.  Further, where Abelyan et al. specifically recognize sodium alginate and sodium gluconate as “sweet taste improving agents”, where one wanted to “improve” the sweetener composition, it would have been obvious to have selected one of these compounds specifically reported to improve the sweetness of rebaudioside D.
Regarding claims 10-15 to the “concentrated liquid of the beverage,” Abelyan et al. teach their sweetener composition in beverages [0210].  They do not specifically teach a “concentrated liquid” of the beverage.  However, where beverage concentrates are well known in the production of carbonated and non-carbonated beverages, and where no specific degree of concentration is claimed or indicated in the instant specification, to have provided a “concentrated liquid” of the beverage of Abelyan et al. would have been obvious to one of ordinary skill in order that the concentrate may be diluted to provide a beverage. This would have required no more than routine experimentation.

Claims 1-6, 8-15, 17, 19-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2014/0342043).
Regarding claims 1-3 and 19-21, Bell et al. teach foods and beverages comprising natural sugars in combination with rebaudioside M [0006, 0056].  Sodium containing compounds are further taught to be present in the compositions in combination with rebaudioside M [0069, 0079].  Specific examples teach methods of preparing foods and beverages comprising adding various combinations of rebaudioside M, natural sugar and sodium containing compounds to “raw materials” to provide foods and beverages (e.g., Examples 4, 6 and 7).
Bell et al. do not specifically teach the foods or beverages meeting the inequalities as claimed.  However, where Bell et al. teach foods and beverages comprising rebaudioside M in combination with natural sugars and sodium compounds as claimed, and where Bell et al. teach that one of ordinary skill can readily provide rebaudioside M sweetener compositions to provide desirable taste profiles and nutritional characteristics [0009, 0011, 0014], the claimed foods and beverages, and methods of making, where the food or beverage comprises a natural sweetener, rebaudioside M and sodium compound are considered to be obvious over the prior art.
Regarding the caloric content in claims 1, 5, 9, 19, 23 and 27, Bell et al. teach foods and beverages according to their invention as having low, reduced, or zero calories, where low-calorie beverages have fewer than 40 calories per 8 oz. serving (e.g., [0007]).  This is equivalent to fewer than 17 Kcal/ml, falling within the claimed ranges.  Therefore, it would have been obvious to have provided the food or beverage in which the sweetener composition is included with a caloric content of less than 50 Kcal/ml or less than 25 Kcal/ml to meet the instant claims as rebaudioside M in combination with natural sugars was known to be included in foods and beverages having a caloric content as claimed as taught by Bell et al.
Regarding the sodium content of claims 1, 4, 19, and 22, examples of Bell et al. have sodium contents falling just below the claimed range (e.g., Examples 4 and 6 at 5.4 mg/100 ml.  See Remarks filed August 16, 2021).  Further, where Bell et al. teach sodium compounds as claimed for inclusion in a sweetener composition comprising rebaudioside M, the claimed amount of sodium is not considered to represent an unobvious contribution over the prior art.  Rather, one of ordinary skill would have been able to have determined the amount of sodium to be included in the foods or beverages through no more than routine experimentation with the reasonable expectation that a suitable sweetening composition, and, in turn, suitably sweetened food or beverage would have been provided.
Regarding claims 6, 15, 24 and 28, Bell et al. teach natural sugars for combination with rebaudioside M including glucose, sucrose, fructose, maltose, oligosaccharides, psicose, lactose and tagatose and combinations thereof [0056, 0062].  Therefore, given that the claimed natural sugars were taught by Bell et al. for combination with rebaudioside M in sweetener compositions to be included in foods and beverages, the claimed natural sugars are obvious over the prior art.
Regarding claims 8, 17 and 26, Bell et al. teach that the rebaudioside M of their invention can be combined with sodium salts for pH adjustment (e.g., sodium citrate) [0069].
Therefore, as sodium compounds as claimed are known to be combined with rebaudioside M in sweetener compositions to be included in foods and beverages, it would have been obvious to have selected a sodium compound as claimed where the compounds are taught for the very same purpose by the prior art.
Regarding claims 10-15 to the “concentrated liquid of the beverage,” Bell et al. also teach that their beverages may be provided as syrup and beverage concentrates [0047].  Therefore, it would have been obvious to have provided the beverage of any of claims 1-5 as a concentrate as beverage concentrates comprising the claimed components were known in the art before the instant invention.

Response to Arguments

Applicant's arguments filed August 16, 2021, have been fully considered but they are not persuasive.
Applicant argues that [0136] provides written description support for claims to a concentrated liquid of the beverage (Remarks, p. 7).
This argument is not persuasive.  As detailed in the 112 (a) rejection above, while [0136] teaches the “composition” that is the instant invention may be provided in concentrated form, [0135] teaches the “composition” that is the instant invention for inclusion in foods and beverages.  The “composition” that is concentrated is not the food or beverage.  Therefore, it remains that applicant is not considered to have support in the specification and claims as originally filed for a “concentrated liquid of the beverage” as recited in claims 10-15 and 17.

Applicant argues that the claims are not obvious over Bell et al., as Bell et al. teach an amount of sodium that is lower than the claimed 5.75 mg/100 ml.  Applicant points to the unexpected enhancement of sweetness shown in Tables 4 and 15 of the specification as filed (Remarks, pp. 8-9).
This argument is not persuasive.  Looking to tables 4 and 15 in the instant specification, the results reported do not show convincing evidence of unexpected results arising from the claimed ranges.  With regard to Table 15, at [0203] it is noted that beverages containing 4.0 mg/100 ml or more and 26 mg/100 ml or less of sodium have preferable taste.  Further, in Table 15, the “saltiness intensity” of the beverage containing 2.3 mg/100 ml sodium is the same as the beverage containing 5.75 mg/100 ml sodium.  Therefore, where the examples of Bell et al. teach an amount of sodium that is close to the claimed lower limit, applicant has not convincingly shown that the claimed range provides an unexpected result.  Further, the effects of the presence of sodium will depend on the additional ingredients present in the beverage.  The showings in Tables 4 and 15 are not commensurate in scope with the claims, nor are they considered to be unexpected in light of the teachings of the applied prior art.  Therefore, claims 1-6, 8-15, 17, 19-24 and 26-28 continue to be rejected over Bell et al. as set forth in the rejection above.

Applicant argues that the office fails to show where Abelyan teaches or suggests a sodium content as claimed.  Applicant further notes that Example 6 of Abelyan provides a sodium content of 433 mg/ 100 ml, and the claims of Abelyan teach 1 to 3% sodium, all of which are much higher than the claimed range (Remarks, p. 9).
This argument is not persuasive.  The example 6 and the claims of Abelyan are not relied upon in the rejection as the claims and Example 6 are limited to a bread comprising wheat flour.  The bread of the claims of Abelyan et al. would not have a caloric content to meet claim 1 and thus is not a valid comparison.  Rather, the examiner relies upon the general teachings of Abelyan, where sodium containing compounds are taught to be present in combination with the rebaudioside D [0179, 0185, 0206], and sodium gluconate is specifically taught as a sweet taste improving agent [0206].
Given that it is well known in the sweetener art to combine various sweeteners to arrive at compositions having a desired sweetness profile, to have arrived at the claimed compositions from the teachings of the prior art is considered to be well within the abilities of one of ordinary skill, and is not considered to represent an unobvious contribution over the prior art.  Based on the teachings of Abelyan et al., one of ordinary skill would have expected the presence of the sodium gluconate to improve the sweetness of the composition, and would have been able, through no more than routine experimentation, arrive at a composition as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791